Citation Nr: 0716365	
Decision Date: 06/01/07    Archive Date: 06/18/07	

DOCKET NO.  97-34 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

1.  Entitlement to an increased (compensable) disability 
rating for residual scarring involving the right and left 
buttock.

(The issue of clear and unmistakable error in a Board 
decision in January 2005 is the subject of a separate 
appellate decision.)


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from January 1973 to February 1976 has been 
reported. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the VARO in Cheyenne, 
Wyoming.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

The veteran has not been accorded an examination by VA since 
April 2003.  At that time he was examined primarily for 
evaluation of his neurological status.  Scarring of the 
buttocks was only mentioned peripherally.  The Board notes 
that where an individual claims that his condition is worse 
than when originally rated, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993).  

Further review of the April 2003 VA examination report does 
not find that it contains sufficient information to 
adequately address the relevant rating criteria for rating 
these scars.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2006).  

The Board is prohibited from relying on unsubstantiated 
medical judgement in the resolution of claims.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994) Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In view of the foregoing, the Board believes that further 
development is in order, and the case is hereby REMANDED for 
the following actions:

1.  The veteran should be scheduled for 
an examination to assess the severity of 
the residual scarring of the left and 
right buttocks.  The claims folder should 
be provided to the examiner for review.  
The examiner should provide a description 
of the scarring to include the following:  
The size of any scarring in square inches 
or square centimeters; whether any scar 
is superficial (not associated with 
underlying soft tissue damage) whether 
any scar is deep (associated with 
underlying soft tissue damage); whether 
any scar is unstable (with frequent loss 
of covering of skin over the scar); 
whether any scar is well healed, painful, 
tender, adherent, and/or ulcerated; and 
whether any scarring causes limited 
motion or other limitation of function of 
an affected bodily part.  If so, the 
examiner should describe in detail the 
limitation(s), and extent and severity 
thereof.  If any scar does not cause 
limited motion, or other limitation of 
function of an affected bodily part, the 
examiner should specifically so state.  A 
complete rationale should be provided for 
any opinion expressed.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.  The veteran 
need take no action unless otherwise notified.  He has a 
right to submit additional evidence and argument on the 
matter or matters the Board has REMANDED.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





